
	
		I
		112th CONGRESS
		1st Session
		H. R. 3385
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Holden (for
			 himself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to establish a
		  combat badge for helicopter medical evacuation ambulance (Medevac) pilots and
		  crews.
	
	
		1.Establishment of Combat
			 Medevac Badge
			(a)Army
				(1)In
			 generalChapter 357 of title 10, United States Code, is amended
			 by adding at the end the following new section:
					
						3757.Combat Medevac
				Badge
							(a)The Secretary of
				the Army shall issue a badge of appropriate design, to be known as the Combat
				Medevac Badge, to each person who while a member of the Army served in combat
				on or after June 25, 1950, as a pilot or crew member of a helicopter medical
				evacuation ambulance and who meets the requirements for the award of that
				badge.
							(b)The Secretary of
				the Army shall prescribe requirements for eligibility for the Combat Medevac
				Badge.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							3757. Combat Medevac
				Badge.
						
						.
				(b)Navy and Marine
			 Corps
				(1)In
			 generalChapter 567 of title 10, United States Code, is amended
			 by adding at the end the following new section:
					
						6259.Combat Medevac
				Badge
							(a)The Secretary of
				the Navy shall issue a badge of appropriate design, to be known as the Combat
				Medevac Badge, to each person who while a member of the Navy or Marine Corps
				served in combat on or after June 25, 1950, as a pilot or crew member of a
				helicopter medical evacuation ambulance and who meets the requirements for the
				award of that badge.
							(b)The Secretary of
				the Navy shall prescribe requirements for eligibility for the Combat Medevac
				Badge.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							6259. Combat Medevac
				Badge.
						
						.
				(c)Air
			 Force
				(1)In
			 generalChapter 857 of title 10, United States Code, is amended
			 by adding at the end the following new section:
					
						8757.Combat Medevac
				Badge
							(a)The Secretary of
				the Air Force shall issue a badge of appropriate design, to be known as the
				Combat Medevac Badge, to each person who while a member of the Air Force served
				in combat on or after June 25, 1950, as a pilot or crew member of a helicopter
				medical evacuation ambulance and who meets the requirements for the award of
				that badge.
							(b)The Secretary of
				the Air Force shall prescribe requirements for eligibility for the Combat
				Medevac
				Badge.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							8757. Combat Medevac
				Badge.
						
						.
				(d)Award for
			 service before date of enactmentIn the case of persons who,
			 while a member of the Armed Forces, served in combat as a pilot or crew member
			 of a helicopter medical evacuation ambulance during the period beginning on
			 June 25, 1950, and ending on the date of enactment of this Act, the Secretary
			 of the military department concerned shall issue the Combat Medevac
			 Badge—
				(1)to each such
			 person who is known to the Secretary before the date of enactment of this Act;
			 and
				(2)to each such
			 person with respect to whom an application for the issuance of the badge is
			 made to the Secretary after such date in such manner, and within such time
			 period, as the Secretary may require.
				
